             Case 20-13363-PGH       Doc 5      Filed 03/12/20   Page 1 of 2




                     UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF FLORIDA
                              MIAMI DIVISION

In re:                                                  Case No. 20-13363-PGH
                                                        Chapter 11
BULLSEYE COATING AND
BLASTING CORP,
ein: 81-0-714458

                  Debtor.
______________________________________/

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
         PURSUANT TO FED.R.BANKR.P. 2016(b)

             1. Pursuant to 11 U.S.C. § 329(a) and Fed.R.Bankr.P. 2016(b), I certify
that I am the attorney for the above-named debtor(s) and that the following
supplemental compensation has been paid to me or agreed to be paid to me, for services
rendered or to be rendered on behalf of the debtor(s) in contemplation or in connection
with the bankruptcy case is as follows:



 For legal services, I have agreed to accept:                                  $25,000.00
 Prior to the filing of this statement, I have received:                         $783.00
 Balance Due:                                                                  $24,217.00

             2. The source of the compensation paid to me was:

                O Debtor G Other (specify)

             3. The source of compensation to be paid to me is:

                    O Debtor G Other (specify)

            4. O I have not agreed to share the above-disclosed compensation with
any other person unless they are members and associates of my law firm.

                G I have agreed to share the above disclosed compensation with a
person or persons who are not members or associates of my law firm. A copy of the
agreement, together with a list of the names of the people sharing in the
compensation, is attached.



                                       Page 1 of 2
                 Case 20-13363-PGH           Doc 5     Filed 03/12/20       Page 2 of 2




              5. In return for the above-disclosed fee, I have agreed to render legal
service for all aspects of the bankruptcy case, including:

                    a. Analysis of the debtor's financial situation, and rendering advice
to the debtor in determining whether to file a petition in bankruptcy;

                    b. Preparation and filing of any amended petitions, schedules,
statements, lists, and/or plan which may be required;

                  c. Representation of the debtor at the meeting of creditors,
examinations, and confirmation hearings, and any adjourned hearings thereof;

                  d. Representation of the debtor in adversary proceedings and other
contested bankruptcy matters;

                        e. Other provisions: None

             6. By agreement with the debtor(s), the above-disclosed fee does not
include the following services: None.

                                          CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
me for representation of the debtor(s) in this bankruptcy proceeding.

                                        Certificate of Admission

I hereby certify that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this court set
forth in Local Rule 2090-1(A).

Dated: March 12, 2020


                                         /s/
                                         PETER SPINDEL
                                         Florida Bar No. 816183
                                         Attorney for Debtor
                                         Peter Spindel, Esq., PA
                                         8306 Mills Dr. #458
                                         Miami, Florida 33183-4838
                                         Telephone: (305) 279-2126
                                         Facsimile: (305) 418-0158
                                         peterspindel@gmail.com

3879.2001
\bullseye1.aty



                                               Page 2 of 2
